DETAILED ACTION
This office action is based on the claim set submitted and filed on 09/05/2019.
Claim10-11, 13, 15-16, and 18-19 have been canceled.
Claims 1-9, 12, 14, 17, and 20-21 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/05/2019 is in accordance with the provisions of 37 CFR 1.97 and are considered by the Examiner.


Claim Objections
Claim 7 is objected to because of the following informalities:  a claim cannot depend on itself.  Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-9, 12, 14, 17, and 20-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-8 and 21 are drawn to a method and Claims 9, 12, and 14 are drawn to an art of manufacturer, and Claims 17 and 20 are drawn to a system, and each of which is within the four statutory categories (i.e. a machine and a process). Claims 1-9 and 12-19 are further directed to an abstract idea on the grounds set out in detail below.
The steps of the invention claim represents an abstract idea of a series of steps that recite a process for determining a patient diagnoses. Both the instant claims and the abstract idea are defined by a series of mental steps directed to diagnosing a condition in a patient.

Independent claim 1, 9, and 17 recite the steps of: 
“segmenting a free form clinical notes into a plurality of segments; identifying a candidate diagnosis, comprising identifying a document in an evidence pool that most closely matches said segment, the evidence pool comprising clinical reference documents and associated diagnoses, and selecting a diagnosis associated with the identified document as the candidate diagnosis; presenting the one or more accepted candidate diagnoses”. 
These limitations, as drafted, given the broadest reasonable interpretation, represents an abstract idea of a series of steps that recite a process for providing a decision for patient diagnosis using a document which cover performance of the limitations in the mind that constitute Mental Processes. The claimed concept in the context of this claim encompasses the user manually the ability to use a document in a free text form, analyze the text for potential diagnosis, determine a match with a reference document and present the diagnosis which are steps that constitute Mental Processes classified as observing, evaluating, judging, and provide an opinion. This abstract idea could have been performed mentally but for the fact that the claims recites a general-purpose computer processor to implement the abstract idea for steps citing a process directed to determine a patient recommendation care steps for which both the instant claims and the abstract idea are defined as mental process. see, MPEP § 2106.04(a)(2)(III).
If a claim limitation(s), under its broadest reasonable interpretation, covers performance of the limitation(s) by mind but for the recitation of generic computer components, then it falls within the “mental process” grouping of abstract ideas. Accordingly, the claim limitations (in BOLD) recites an abstract idea. Any limitations not identified above as part of the mental process are deemed "additional elements," and will be discussed in further detail below. 

This judicial exception is not integrated into a practical application. In particular, the claims 1, 9, and 17 recite additional element such as (one or more processors, memory, non-transitory computer-readable medium) that implements the identified abstract idea, (see, Applicant, 0025, 0029). These additional elements have been interpreted to be a computer with a general - purpose processor which is disclosed at a high - level of generality (i.e., user device, computer) and includes known hardware components, such that it amounts to no more than mere instructions to “apply” the exception using a generic computer component, see MPEP 2106.05(f). Additionally, the claim reciting additional element(s) such as “applying a reinforcement learning trained agent to a state vector encoding said segment and said candidate diagnosis to make a determination of whether to accept or reject the candidate diagnosis, the reinforcement learning trained agent being trained to accept or reject candidate diagnoses based on a reward function measuring an accuracy of candidate diagnoses” which is a nominal or tangential addition to the abstract idea and does not affect the generation of the data object and as such amounts to insignificant extra-solution activity, see MPEP § 2106.05(g). This element also effectively amounts to no more than the words "apply it" with a computer because it appears to intend to do so, which would still amount to mere instructions to apply the exception using generic computer components. Moreover, the reinforcement learning trained agent is recited in the claims in a high level of generality and is described in the specification in an arbitrary form without disclosing a specific or any training (already trained) to perform the disclosed feature (Applicant, para 43, 47, 55). Adding a well know, general - purpose computer amounts to saying "apply it" to the judicial exception, or, merely, uses the computer as a tool to perform the abstract idea, see MPEP 2106.05(b)(f). Accordingly, looking at the claims as a whole, individually and in combination, these additional elements provide no integration of the abstract ideas into a practical application because they appear to merely automate a manual process such that no meaningful limits on practicing the abstract idea are introduced because the computing elements are merely utilized as tools to perform the abstract ideas. Thus the judicial exceptions recited in claims 1, 9, 17, are not integrated into a practical application. The claims as a whole are therefore directed to an abstract idea.
The claims are directed to an abstract idea. The claims do not include additional elements that amount to "significantly more" than the judicial exception because they do not present improvements to another technology or technical field, nor do they affect an improvement to the functioning of the computer itself. The generic computing elements are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d). In addition the reinforcement learning trained agent described in a generic form as mentioned above and is well - understood, routine, and conventional, computer functions (See Applicant para 43, 47, 55)1.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and mere instructions to apply an exception using a generic computer component cannot provide an inventive concept, see MPEP 2106.05(f)(2)(v) and MPEP 2106.05(h). The claims are not patent eligible.

Dependent Claims 2-8, 12, 14, and 20-21 include all the limitations of claim(s) 1, 9, and 17, and therefore likewise incorporate the above described abstract idea. While the depending claims add additional limitations, such as: 
As for claims 2, 6-8, 12, and 21 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible.
As for claims 3-5, 14, and 20 the claim(s) recite limitations that are under the broadest reasonable interpretation, further, further, defined the abstract idea noted in the independent claim(s) and do not further limit the claim to a practical application or provide an inventive concept such that the claims are subject matter eligible. The claims recite additional elements “the reinforcement learning trained agent, deep Q-network, Long Short Term Memory Network”. The claims fail to integrate the abstract idea of claim 1, 9, 17 into a practical application. In particular, the claims recite the additional elements of that implement the identified abstract idea. These hardware components are recited at a high level of generality (i.e., general purpose computers/components implementing generic computer functions; applicant's specification makes no mention of any specific hardware) such that it amounts no more than mere instructions to apply the exception using generic computer components. Additionally, the reinforcement learning trained agent, Q-network and Long Short Term Memory are recited in the claims in a high level of generality, for example reinforcement learning trained agent is described in the specification in an arbitrary form without disclosing a specific or any training (already trained) to perform the disclosed feature (Applicant, para 43, 47, 52, 55). Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. In addition, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. The generic computing elements (e.g. the reinforcement learning trained agent, Q-network and Long Short Term Memory)2  are known and conventional, and besides performing the abstract idea itself, they only serve to perform the court recognized well - understood, routine, and conventional, computer functions of o analyzing data and matching references to present outcome(s). see, MPEP §2016.05(d)). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept ("significantly more").


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 9, 12, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al. (“Text Categorization Using Q-learning Algorithm”- “Suresh”) in view of Katwala et al. (US 2018/0046764 A1- “Katwala”) in view of Narasimhan et al (“Language Understanding for Text-based Games using Deep Reinforcement Learning”- “Narasimhan”)

Regarding Claim 1 (Currently Amended), Suresh teaches a method implemented by one or more processors and comprising:
for each segment of the plurality of segments: 
identifying a candidate diagnosis, comprising identifying a document in an evidence pool that most closely matches said segment, the evidence pool comprising clinical reference documents and associated diagnoses, and selecting a diagnosis associated with the identified document as the candidate diagnosis Suresh discloses identifying keywords in a document and a calculation process using Bayesian inference to determine probability of a hypothesis [identifying a candidate diagnosis] utilizing prior probabilities in combination to compatibility of observed evidence [evidence pool that most closely matches] associated with the hypothesis [diagnosis associated with the identified document] (Suresh: [p. 316, 321])
applying a reinforcement learning trained agent … to make a determination of whether to accept or reject the candidate diagnosis, the reinforcement learning trained agent being trained to accept or reject candidate diagnoses based on a reward function measuring an accuracy of candidate diagnoses; Suresh discloses a reinforcement learning (RL) techniques and utilizing Bayesian inference to use the evidence collected for determining a suggested outcome where a high confidence suggestion is accepted and low confidence evidence is rejected (Suresh: [p. 315, 317, 321, 322]) 
presenting the one or more accepted candidate diagnoses Suresh discloses a document with optimal Q-value is displayed relevant to a domain of a new document whereas new documents are derived from updated true or accepted values [accepted candidate diagnosis] (Suresh: [p. 316, 322])
Suresh discloses text categorization and structuring [segmenting] for identifying keywords [p. 316, 323] 
segmenting a free form clinical notes into a plurality of segments Katwala discloses using a natural language to identify concepts and measurements of a patient related data in documents presented in structured and unstructured form [free form clinical notes] and a segmentation process of data related to a patient where segments may be a whole document, section, paragraph, one or more words (Katwala [0030], [0034], [0049]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Suresh to incorporate segmenting a free form textual description, as taught by Katwala which may help identify patient condition and treatment more accurately and efficiently (Katwala: [0003]).
The combination of Suresh and Katwala discloses text categorization and structuring [segmenting] for identifying keywords [p. 316, 323], but does not expressly disclose applying reinforcement learning trained agent to a state vector encoding the segments. 
Narasimhan teaches
applying a reinforcement learning trained agent to a state vector encoding said segment and said candidate diagnosis Narasimhan discloses a representation generator that reads a raw text and converts it to a vector representation [a state vector encoding] to capture order of sentences and paragraphs [said segments and said candidate diagnosis] applying reinforcement learning agent (Q-Network) a state vector representation of text or words (Narasimhan: [Fig. 2], [p. 3-4])
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Suresh and Katwala to incorporate applying RL trained agent to the vector representation, as taught by Narasimhan which may help improve performance of intelligent agent (Narasimhan: [p. 9]).

Regarding Claim 2 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 1, wherein identifying said document comprises formulating a query for the evidence pool based on said segment and searching the evidence pool using said query to identify said document Suresh discloses using Bayesian inference and collecting evidence that will either consistent or inconsistent with learning a suggestion [formulating a query for the evidence pool] and accumulating evidence [evidence pool] for identifying the suggestion  likelihood based on confidence (Suresh discloses: [p. 322]).

Regarding Claim 3 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 1, wherein the reinforcement learning trained agent further determines whether to accept or reject said segment Suresh discloses using a confidence for discriminating between a suggestion comprising a high confidence or support that is used by Bayesian inference to accept or reject a suggestion (Suresh: [p. 322]).

Regarding Claim 4 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 1, wherein the reinforcement learning trained agent comprises a deep Q-network ("DQN") agent Suresh discloses reinforcement learning algorithm such as Q-learning algorithm Suresh: [p. 319]).

Regarding Claim 5 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 1, wherein the state vector comprises a vector representation of words of said segment produced using a Long Short-Term Memory Network and mean pooling
Narasimhan discloses a state vector representation of text or words feed into a long short-term memory (LSTM) model and adding a mean pooling layer to the state representation (Narasimhan: [Fig. 2], [p. 2-4]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Suresh and incorporate vector representation using LSTM and mean pooling, as taught by Narasimhan which may help improve performance of intelligent agent (Narasimhan: [p. 9]).

Regarding Claim 6 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 1, wherein the reward function includes an instant reward and a global reward Suresh discloses rewards including immediate rewards [instant reward] and a sum of discounted rewards or expected future rewards [interpreted as global reward] (Suresh: [p. 315, 317, 319, 322]).

Regarding Claim 9 (Currently Amended), Suresh teaches at least one non-transitory computer-readable medium comprising instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
Suresh discloses performing a process or operation but does not expressly discloses a non-transitory readable medium and instruction executed by a processer 
	Katwala discloses a readable medium and instruction executed by a processer (Katwala: [0029], [0046]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Suresh to incorporate a readable medium and instruction executed by a processer, as taught by Katwala which may help identify patient condition and treatment more accurately and efficiently (Katwala: [0003]).
The claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claims 12 and 14, the claims recite substantially similar limitations to claim 4 and 6, as such, are rejected for similar reasons as given above.

Regarding Claim 17 (Currently Amended), Suresh teaches a system comprising one or more processors and memory operably coupled with the one or more processors, wherein the memory stores instructions that, in response to execution of the instructions by one or more processors, cause the one or more processors to perform the following operations: 
Suresh discloses performing a process or operation but does not expressly discloses a memory and instruction executed by a processer 
Katwala discloses a memory and instruction executed by a processer (Katwala: [0135]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Suresh to incorporate a memory and instruction executed by a processer, as taught by Katwala which may help identify patient condition and treatment more accurately and efficiently (Katwala: [0003]).
The claim recites substantially similar limitations to claim 1, as such, are rejected for similar reasons as given above.

Regarding Claim 20, the claim recites substantially similar limitations to claim 4, as such, is rejected for similar reasons as given above


Claims 7, 8, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Suresh et al. (“Text Categorization Using Q-learning Algorithm”- “Suresh”) in view of Katwala et al. (US 2018/0046764 A1- “Katwala”) in view of Narasimhan et al (“Language Understanding for Text-based Games using Deep Reinforcement Learning”- “Narasimhan”) in view of Henss et al. (“A Reinforcement Learning Approach for Adaptive Single- and Multi-Document Summarization” – “Henss”)

Regarding Claim 7 (Currently Amended), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 7, wherein the instant reward is based on a match of the candidate diagnosis with a gold standard diagnosis Suresh discloses an immediate reward [instant reward] (Suresh: [p. 317, 319]) however does not expressly disclose based on matching to a golden standard. 
However, the combination of Suresh, Katwala, and Narasimhan does not expressly discloses comparing to a gold standard or standard. 
Henss teaches a match of the candidate diagnosis with a gold standard diagnosis Henss discloses reward [instant reward] is provided by comparing the result to an expected outcome provided in reference summaries [interpreted as gold standard] (Henss: [Table 6], [p. 3, col. 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Suresh, Katwala, and Narasimhan to incorporate matching to a gold standard or reference, as taught by Henss which may help identify the optimal summery (Narasimhan: [p. 1, 3]).

Regarding Claim 8 (Currently Amended), the combination of Suresh, Katwala, Narasimhan, and Henss teaches the method of claim 7, wherein the global reward comprises a number of correct diagnoses accepted so far minus a number of incorrect diagnoses accepted so far Suresh  discloses a reward for a state and action and algorithm to update the reward and indicating a sum of discounted rewards which propagates based on the range of rewards considering the differences in magnitude of the maximum and minimum reward and subtracting the maximum and minimum to realize the discounted reward or sum future rewards [interpreted as global reward] using net rewards that is rewards minus punishment [interpreted as correct accepted minus incorrect accepted] (Suresh: [p. 315, 318]).

Regarding Claim 21 (New), the combination of Suresh, Katwala, and Narasimhan teaches the method of claim 3, wherein the state vector comprises one or more of a similarity between said segment and segments accepted so far, a similarity between said segment and a context of the free form clinical note, a similarity between said segment and a context of a clinical reference document associated with the candidate diagnosis, a similarity between segments accepted so far and the context of the clinical reference document associated with the candidate diagnosis, and a similarity between the candidate diagnosis and candidate diagnoses accepted so far
The combination of Suresh, Katwala, and Narasimhan teaches similarities of concepts to guidelines and mapping candidate instances with concepts (Katwala: [Fig. 8], [0050]).
Henss discloses comparing the sentences [segments] and identify similarities of sentence to describe words and paragraphs in relation to the whole document [similarity between segment and a context of the free form note], and similarities between candidate sentences and selected sentence so far [similarity between the candidate diagnosis and candidate diagnoses accepted so far] (Henss: [p. 6, col. 1], [p. 8, col. 1]).
Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combination of Suresh and to incorporate comparison between context and segments to identify similarities, as taught by Henss which may help identify the optimal summery (Henss: [p. 1, 3]).


Prior Art Cited but not Applied
The following document(s) were found relevant to the disclosure but not applied:
US 2015/0356401		Generating Representations of Input Sequences Using Neural Networks 
“Deep Reinforcement Learning for Dialogue Generation”, https://arxiv.org/abs/1606.01541
WO 2015/134668		Automated Quality Control of Diagnostic Radiology
“The Feedback-Related Negativity Signals Salience Prediction Errors, Not Reward Prediction Errors”, https://www.jneurosci.org/content/33/19/8264.short
The references are relevant since it discloses utilizing a reinforcement learning to optimize output using rewards concept.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alaaeldin Elshaer whose telephone number is (571)272-8284. The examiner can normally be reached M-Th 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAAELDIN M ELSHAER/Examiner, Art Unit 3626                                                                                                                                                                                                        


    
        
            
    

    
        1 See US 2018/0165603, [0061]; US20170116497, [0042], [0061], US8775341B1, [0019] 
        2 US 2018/0165603, [0061]-[0062]; US20170116497, [0042], [0061]; US2016/0099010, [0005]